Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on Form S-8 (Registration No.333-148594) of Zynex, Inc. of our report dated March31, 2016, (which expresses an unqualified opinion and includes an explanatory paragraph relating to the Company’s ability to continue as a going concern), which appears on page F-1 of this Annual Report on Form 10-K for the year ended December31, 2015. /s/ GHP Horwath, P.C. Denver, Colorado March31, 2016
